Appeal by the defendant from two judgments of the Supreme Court, Queens County (O’Dwyer, J.), both rendered July 17, 1987, convicting him of criminal possession of a controlled substance in the fifth degree under indictment No. 8167/86 and criminal possession of a controlled substance in the fifth degree under indictment No. 2035/87, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s challenge to the propriety of the plea allocution is not preserved for appellate review since the defendant did not move to withdraw his pleas at any time prior to sentencing (see, People v Pellegrino, 60 NY2d 636). In *498any event, contrary to the defendant’s contentions, the defendant’s pleas were knowingly and voluntarily entered after the court fully advised him of his rights and elicited a sufficient factual statement from him concerning the circumstances of the charged crimes (see, People v Harris, 61 NY2d 9).
The defendant’s contention that the sentences imposed are excessive, is similarly without merit particularly in view of the fact that the sentences were negotiated for by the defendant (see, People v Kazepis, 101 AD2d 816). In any event, in view of the circumstances of the crimes, the sentencing court did not abuse its discretion in imposing concurrent sentences of 2Vi to 5 years’ imprisonment (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.